Citation Nr: 1105829	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for residuals of colon cancer, 
claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1959.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2005 rating decision in which the RO, inter alia, 
denied service connection for residuals of colon cancer, due to 
asbestos exposure.  In March 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
January 2006, and the Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in April 
2006.

In August 2007, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a copy of 
that transcript is of record.

In October 2007, the Board denied the Veteran's claim for service 
connection for residuals of colon cancer, claimed as due to 
asbestos exposure.  The Veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
July 2008, counsel for the Veteran and the VA Secretary filed a 
Joint Motion with the Court to vacate and remand the October 2007 
decision.  By Order dated July 2008, the Court granted the Joint 
Motion, vacating the October 2007 Board decision and remanding 
this matter to the Board for further proceedings consistent with 
the Joint Motion.

In September 2008, pursuant to the directives in the Joint 
Remand, the Board remanded the claim to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for further action, 
to include additional development of the evidence.  After 
accomplishing some of the requested development, the AMC 
continued to deny the claim (as reflected in an April 2009 
supplemental SOC (SSOC) and returned the matter to the Board for 
further appellate consideration.

In April 2009, the Veteran submitted additional medical evidence 
directly to the Board, with a waiver of initial RO consideration 
of the evidence.  See 38 C.F.R. §, 20.1304 (2009).  

In September 2010, the Board again remanded the claim to the RO, 
via the AMC in Washington, D.C., for further action, to include 
additional development of the evidence.  After accomplishing some 
of the requested development, the AMC continued to deny the claim 
(as reflected in a November 2010 SSOC) and returned the matter to 
the Board for further appellate consideration.

In January 2011, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 
38 C.F.R. § 20.900(c) (2010).

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC.  VA will notify the 
appellant when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim 
on appeal is warranted, even though such will, regrettably, 
further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the July 2007 Joint Motion, the parties indicated that the 
July 2006 VA examiner's opinion on which the Board relied in 
denying the claim had failed to account for the provisions of 
VA's Adjudication Manual and Manual Rewrite, which "indicate, in 
pertinent part, that inhalation of asbestos fibers can result in 
cancers of the gastrointestinal tract, and that the latency 
period varies from 10 to 45 or more years between first exposure 
development of disease."  See Joint Motion, at 3-4 (citing VA's 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997); Manual Rewrite, M21-MR, Part IV.ii.2.C.9 (Dec. 
13, 2005); VAOPGCPREC 4-00).  Thus, according to the Joint 
Motion, "the Board should obtain another opinion as to whether 
the appellant's colon cancer is related to his alleged in-service 
asbestos exposure."  Id. at 4.  The Joint Motion also instructed 
the Board to specifically conclude as to whether or not the 
Veteran was actually exposed to asbestos in service.  Id. at 3.

In September 2008, the Board-in accordance with the instructions 
set forth in the Joint Motion-requested that the RO arrange for 
the Veteran to undergo an examination to obtain a medical opinion 
as to whether it was at least as likely as not that the Veteran's 
colon cancer was the result of injury of disease incurred or 
aggravated in service, to include any exposure to asbestos.  The 
Board also explicitly instructed the RO to render a specific 
finding as to whether the Veteran was exposed to asbestos in 
service, to include while serving on board Navy ships.

Pursuant to the Board's remand, the Veteran was scheduled for a 
VA examination in March 2009.  The examining oncologist noted 
that individuals who had exposure to "amphibole" asbestos had a 
one-and-a-half greater chance of dying from gastrointestinal 
cancer than those who did not have any exposure.  Thus, he 
acknowledged that there was a documented link between amphibole 
asbestos exposure and cancer, but he was unsure what type of 
asbestos exposure, if any, the Veteran had.  Thus, he found that 
although there appeared to be a link between gastrointestinal 
cancers and asbestos, he could not say whether the Veteran's 
known adenocarcinoma of the colon was related to his possible 
exposure to asbestos while in the Navy without resorting to 
speculation.

Furthermore, the March 2009 examining oncologist noted that he 
could not say that there was a "greater than a 50 [percent] 
possibility, or that it's at least as likely as not" that the 
Veteran's cancer was related to asbestos exposure.  The Board 
notes that the "at least likely as not standard" only requires 
that there be a 50 percent or greater probability, not a greater 
than 50 percent possibility, as erroneously stated by the 
examining oncologist.

As reflected in an April 2009 SSOC, the AMC continued to deny of 
the Veteran's claim, without a specific finding as to whether the 
Veteran was exposed to asbestos during service.

In September 2010, the Board, again, remanded the claim to the 
RO, via the AMC, instructing the RO to, first and foremost, 
conduct the research necessary in order to adequately resolve the 
issue of whether or not the Veteran was actually exposed to 
asbestos in service, while on board the USS Rockbridge, the USS 
Telefare, and/or the USS Sultan.  The RO was instructed to issue 
a memorandum with its findings, and in the memorandum, the RO was 
to additionally comment as to whether the Veteran was exposed to 
"amphibole" asbestos.  Thereafter, the RO was to obtain a 
medical opinion as to whether it was at least as likely as not 
that the Veteran's colon cancer was the result of injury of 
disease incurred or aggravated in service, to include any 
exposure to asbestos, with comment as to the provisions in the 
M21-MR (as instructed in the Joint Motion).  This opinion was to 
be obtained from the same oncologist who provided the March 2009 
opinion, and if unavailable, a new examination with an oncologist 
was to be performed.

In September 2010, the RO associated with the claims file a 
memorandum as to whether the Veteran was exposed to asbestos.  
The RO found that the Veteran had been minimally exposed to 
asbestos as a radio operator.  The RO failed to comment as to 
whether the Veteran was exposed to "amphibole" asbestos on any 
of the three ships on which he served.

As the March 2009 examiner was unavailable, the RO obtained an 
opinion from an oncologist as to the question of etiology.  
Subsequently, the RO obtained an examination from a physician's 
assistant (not an oncologist).  The oncologist acknowledged that 
the Veteran had been exposed to asbestos during service.  He 
reviewed the literature regarding asbestos exposure and colon 
cancer and found that those who smoked and had exposure to 
asbestos and insulation had a one-and-a-half greater chance of 
dying from gastrointestinal cancer than those who smoked but did 
not have exposure to asbestos.  He noted that a previous search 
was more related to the specific type of asbestos being 
"amphibole."  The oncologist was unable to address the specific 
type of asbestos since he was not an expert in asbestos.  The 
oncologist also found that there was a suggested link between 
asbestos exposure, but it was nothing conclusive.  He noted that 
it was "not overwhelming" regarding the strength of the 
connection between gastrointestinal cancer and asbestos exposure.  
He therefore opined that the Veteran's adenocarcinoma of the 
colon was not caused by or a result of asbestos exposure.  The 
Board, again, notes that the "at least likely as not standard" 
only requires that there be a 50 percent or greater probability, 
not an "overwhelming" or "conclusive" probability, as 
erroneously stated by the oncologist.

The physician's assistant provided the Veteran with an 
examination, and opined that it was less likely than not that the 
Veteran's cancer was caused by asbestos exposure, relying on the 
oncologist's inadequate opinion.  He continued to note that the 
Veteran's prostate cancer was not caused by his drinking of 
contaminated water at Camp Lejune.  The Board notes that the 
Veteran has never been diagnosed with prostate cancer, served at 
Camp Lejune, nor made any such assertion.

The Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-28 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and, 
therefore, the Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim).

Hence, the RO should, first and foremost, conduct the research 
necessary in order to adequately resolve the issue of whether or 
not the Veteran was exposed to amphibole asbestos in service, 
while on board the USS Rockbridge, the USS Telefare, and/or the 
USS Sultan.  The RO should issue a memorandum with its findings.

Thereafter, the RO should arrange for further claims file review 
by a competent oncologist to provide an opinion, with supportive 
rationale, as to whether, based upon consideration of the claims 
file, there exists a nexus between current residuals of colon 
cancer, and the Veteran's military service, to include exposure 
to asbestos (to include amphibole asbestos, if found).

The RO should arrange for the Veteran to undergo further 
examination only if the requested opinion cannot be provided 
without an examination of the Veteran.  The Veteran is hereby 
notified that failure to report to any scheduled examination, 
without good cause, may result in a denial of the claim for 
service connection (as the original claim will be considered on 
the basis of evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the examination 
sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and 
that the record before the physician is complete, the RO should 
also give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  The RO's 
letter to the Veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); 
but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending 
the relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim should include 
consideration of all evidence added to the record since the RO's 
last adjudication of the claim.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all available records and/or 
responses have been associated with the 
claims file the RO should conduct appropriate 
research with the necessary facilities to 
specifically determine whether or not the 
Veteran was exposed to amphibole asbestos, 
during service on board the USS Rockbridge, 
the USS Telefare, and/or the USS Sultan.  All 
findings should be set forth in a report 
added to the record.  The report MUST 
address whether the Veteran was 
specifically exposed to amphibole 
asbestos.

4.  Thereafter, RO should forward the 
appellant's entire claims file (to include 
a complete copy of this REMAND) to an 
oncologist for a comprehensive review of the 
record and medical opinion.

The oncologist should offer an opinion, 
consistent with sound medical judgment, and 
based on a full review of all relevant 
literature and research (to include the 
RO's memorandum that has been associated 
with the claims file), as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability), 
that the Veteran's colon cancer was the 
result of injury or disease incurred or 
aggravated in service, to include any 
exposure to asbestos (including amphibole 
asbestos, if so found).

In rendering the requested opinion, the 
oncologist MUST specifically consider 
and discuss that inhalation of asbestos 
fibers can result in cancers of the 
gastrointestinal tract, and that the 
latency period varies from 10 to 45 or 
more between first exposure and 
development of disease.

Only if an examination of the appellant is 
deemed necessary, the RO should arrange for 
the Veteran to undergo examination, by an 
oncologist, to obtain the above-noted 
findings and opinion.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
oncologist designated to examine the 
Veteran, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the requesting 
physician prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

The physician should set forth all 
examination findings, if any, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) report.

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the matter of service connection 
for residuals of colon cancer, claimed as due 
to asbestos exposure, in light of all 
pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).



